334 S.W.3d 921 (2011)
Lisa HIGGENBOTHAM, Appellant,
v.
DPM OF MISSOURI d/b/a McDonald's Restaurant and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondents.
No. ED 95240.
Missouri Court of Appeals, Eastern District, Division Two.
March 22, 2011.
*922 Charles W. Bobinette, St. Louis, MO, for Appellant.
Dennis R. Lassa, St. Louis, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Lisa Higgenbotham appeals the decision of the Labor and Industrial Relations Commission affirming and incorporating the Administrative Law Judge's award of permanent partial disability benefits and future medical treatment in the form of pain management. We find that the Commission did not err in its final award.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).